Lumpkin, J.
“A foreign, corporation doing business in this State and having agents located therein for this purpose may be sued and served in the same manner as domestic corporations, upon any transitory cause of action whether originating in this State or otherwise; and it is immaterial whether the plaintiff be a non-resident or a resident of this State, provided the enforcement of the cause of action would not be contrary to the laws and policy of this State.” Reeves v. Southern Railway Co., 121 Ga. 561.

Judgment reversed.

All the Justices concur, except Simmons, C. J., absent.
F. M. Johnson and W. B. Hammond, for plaintiff.
Slaton & Phillips, for defendant.